DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jun 17, 2021 in response to the Non-Final Office Action mailed on Mar 30, 2021, regarding application number 16/097,460. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and has/have been examined.
Claim(s) 16-20 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Jun 17, 2021 has been entered. Applicant’s Remarks filed on Jun 17, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. However, new objections are entered to address the claim amendments.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. However, new rejections are entered to address the claim amendments.



Claim Objections
Claim(s) 18 is/are objected to because of the following informalities:  
Claim 18, line 1, “The device of claim 5” should be “The fluidic MEMS device of claim 5”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13-15 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim(s) 13 has/have been amended to recite “and a number of pumps formed on the silicon layer of the device within the microfluidic channels”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of being able to add in any type of pump has been found. The specification supports the recitation of electrodes on the microfluidic channels functioning as pumps but not “a number of pumps” as recited in the instant claims (see instant specification [0032]; Applicant’s Remarks on Jun 17, 2021, Page 15). Thus, the limitations of Claim(s) 13 are considered new matter.

Claim(s) 14-15 and 20 is/are rejected by virtue of dependency. 

Claim(s) 20 has/have been amended to recite “number of pumps”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of being able to add in any type of pump has been found. The specification supports the recitation of electrodes on the microfluidic channels functioning as pumps but not “a number of pumps” as recited in the instant claims (see instant specification [0032]; Applicant’s Remarks on Jun 17, 2021, Page 15). Thus, the limitations of Claim(s) 13 are considered new matter.



Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 18, the recitation “the filter” is unclear. There is no antecedent basis for this recitation in the claim. As it stands, Claim 18 could be referring to the first filter, the second filter or the horizontal filter. As best understood, Applicant intended to address the spacing of the second filter and will be treated as such for the purpose of compact prosecution. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Walavalkar et al (US 2012/0080361, previously of record).


a substrate (see Walavalkar: “The second separation layer 1160”, [0070]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows)
a die bonded to the substrate (see Walavalkar: “single substrate 1102, a first filtration region 1110, and a second filtration region 1120”, [0064]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows);
and a top layer bonded to the die opposite the substrate, wherein the top layer and the substrate each comprise a wall to retain a fluid within the MEMS device (see Walavalkar: “separation layer 1150 may serve not only to physically separate the filtration regions, but also to contain and direct the sample to the second filter 1120 by creating a flow path”, [0067]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows; Walavalkar teaches that the layer may be used to contain the fluid (i.e. sealed off), may be penetrable by a needle (i.e. sealed off and penetrable) or may have additional features to allow for insertion and removal of fluid (i.e. open to other channels)); 
wherein the die comprises a plurality of filters with each filter comprising a number of holes defined through the die perpendicular to a plane formed by the substrate (see Walavalkar: “first filtration region 1110, and a second filtration region 1120. The device 1100 may comprise additional filtration regions. The 
and wherein an interface between the substrate, die, and top layer creates a serpentine fluidic flow through the plurality of filters (see Walavalkar: “device may thus be arranged as illustrated such that a sample passes sequentially through the first 1110, second 1120, third 1130 and last 1140 filtration regions, as well as through any intervening filtration regions between filtration region 1130 and last filtration region 1140… the flow path 1101”, [0065]-[0066]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows).


    PNG
    media_image1.png
    213
    721
    media_image1.png
    Greyscale

Note: Claim(s) 1-7 contain a large amount of functional language (i.e. “filters out…”, “to prevent…”, “to cause…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		


Regarding Claim 3, Walavalkar teaches all the limitations as applied to Claim 2 and further teaches wherein the second filter is downstream of the first filter (see Claim 1; Walavalkar: [0064]-[0072]; Fig 11).

Regarding Claim 4, Walavalkar teaches all the limitations as applied to Claim 3 and further teaches wherein the first filter filters out from an analyte introduced into the MEMS device a first sized component of the analyte and wherein the second filter filters out from the analyte a second sized component of the analyte (see Walavalkar: “each of the filtration regions may comprise different size nanopores such that as a sample moves along the flow path 1101 through the series of filtration regions, particles of different sizes may be separated and collected”, [0066]; [0064]-[0072]; Fig 11).

Regarding Claim 7, Walvalkar teaches all the limitations as applied to Claim 4 and further teaches further comprising a cross-flow fluidic channel between the first and second filters (see Walavalkar: “channel 1155 may be used to add or remove material from a space (or the flow path) between two or more filtration regions. For example, particles can be removed that have passed through the filtration region prior to the channel”, [0069]; [0064]-[0072]; Fig 11) to cause the second sized component of the analyte to be drawn away from the plurality of filters through the fluidic MEMS device to another portion of the fluidic MEMS device for further processing (the examiner notes that the channel of Walavalkar is capable of the claimed function).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361, previously of record) in view of Miki et al (US 2015/0041316, previously of record) and in further view of Chan et al (US 2004/0053422).

Regarding Claim 5, Walavalkar teaches all the limitations as applied to Claim 3. 
Walavalkar does not teach a number of stand-off features defined in a chamber between the first and second filters to prevent a first sized component of the analyte from contacting the second filter.
However, Miki teaches the analogous art of fluidic microelectromechanical systems with filters (see Miki: Abstract). Miki teaches that multistepped filter structures comprised of pillar arrays can be provided upstream of filters to prevent that the filter array is clogged by large particles (see Miki: [0061]). Based on the above teachings, it would have been well within the 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Walavalkar to further include a multistepped filter structures comprised of pillar arrays upstream of filters, including placing said structures in between the first and second filter and stacked above the filter, as taught by Miki, because Miki teaches that this structure can be used to prevent that the filter array be clogged by large particles (see Miki: [0061]).

Modified Walavalkar does not teach a number of horizontal filters defined in a chamber between the first and second filters to prevent a first sized component of the analyte from contacting the second filter.
However, Chan teaches the analogous art of microfluidics devices for separation of analytes (see Chan: Abstract). Chan teaches the use of horizontal, channel-wide, porous membranes disposed at various locations in the channel with decreasing pore size such that separation of analytes by size is enabled (see Chan: [0022]; [0024]; Fig 3a-3e). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of modified Walavalkar to have horizontal, channel-wide, porous membranes disposed at various locations in the channel with decreasing pore size as taught by Chan, because Chan teaches that this structure allows for separation of analytes by size is enabled (see Chan: [0022]; [0024]; Fig 3a-3e). 

Regarding Claim 6, modified Walavalkar teaches all the limitations as applied to Claim 5 and further teaches wherein an analyte is passed through a bottom surface of the first filter, a 

	Regarding Claim 16, modified Walavalkar teaches all the limitations as applied to Claim 5 and further teaches comprising a second filter defined in an intermediate top layer above the die, the second filter being stacked above a filter in the die (see modification of Claim 5, modify the system of Walavalkar to further include a multistepped filter structures comprised of pillar arrays upstream of filters, including placing said structures in between the first and second filter and stacked above the filter, as taught by Miki, because Miki teaches that this structure can be used to prevent that the filter array be clogged by large particles (see Miki: [0061]).). 

	Regarding Claim 18, modified Walavalkar teaches all the limitations as applied to Claim 5. Modified Walavalkar teaches the stand-off features and the second filter, as per the 112b interpretation. 
Modified Walavalkar does not teach wherein a spacing between the number of standoff features is greater than a spacing between the number of holes of the filter.
However, Chan teaches the analogous art of microfluidics devices for separation of analytes (see Chan: Abstract). Chan teaches the use of horizontal, channel-wide, porous membranes disposed at various locations in the channel with decreasing pore size such that separation of analytes by size is enabled (see Chan: [0022]; [0024]; Fig 3a-3e). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have made any subsequent filter or filter-like structure have a reduced pore, or pass-through, size as this would have allowed for separation of analytes by size. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of modified Walavalkar to have made any subsequent filter or filter-like structure have a reduced pore, or pass-through, size as suggested by Chan, because Chan .


Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361, previously of record) in view of Lu et al (US 2007/0207592, previously of record). 

Regarding Claim 8, Walavalkar teaches a method (see Walavalkar: “a process of making nanopores in a silicon substrate”, [0100]), comprising: 
etching a number of holes into a carrier wafer layer to form a plurality of filters in the carrier wafer layer (see Walavalkar: “Once the etch reached the silicon dioxide layer on the front-side of the wafer the XeF2 etched out the core of the oxidized nanopillars leaving a nanopore”, [0126]); 
patterning a chamber layer over a first side of the carrier wafer layer to form chambers above each filter formed in the carrier wafer layer (see Walavalkar: “cavity 550 may optionally be etched into the silicon substrate underneath the nanopillar, such that it is in fluid communication with the nanopillar (FIG. 5D)”, [0103]; Fig 5A-5E; “a silicon substrate can be patterned to form nanopores having a desired size”, [0074]; “a hole can be patterned into the oxide layer using lithographic techniques. The hole may be patterned directly below a nanopillar. In some embodiments, the hole is square”, [0097]); 
attaching a layer over the chamber layer (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]); 
exposing the number of holes etched into the carrier wafer layer (see Walavakar: “A selective etch can also form a small internal cavity 570 in the silicon substrate that is in fluid communication with the nanopore”, [0104]; Fig 5A-5E); 
and attaching molded substrate to the carrier wafer layer opposite the chamber layer (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]). 
Walavalkar teaches attaching the top microfluidic layer to form the channels (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]). 
Walavalkar does not specifically teach forming said layer.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have formed a layer instead of having attached it, as these are equivalent methods of adding a layer to a device and would have produced an equivalent and expected result.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Walavalkar to comprise forming a layer as opposed to attaching it, because these are equivalent methods of adding a layer to a device and would have produced an equivalent and expected result.

Modified Walavalkar teaches attaching molded substrate to the carrier wafer layer opposite the chamber layer (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]). 
Modified Walavalkar does not teach bonding said layer. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Walavalkar to comprise bonding a layer as opposed to attaching it, because these are equivalent methods of adding a layer to a device and would have produced an equivalent and expected result.

Modified Walavalkar teaches exposing the number of holes etched into the carrier wafer layer (see Walavakar: “A selective etch can also form a small internal cavity 570 in the silicon substrate that is in fluid communication with the nanopore”, [0104]; Fig 5A-5E).
Modified Walavalkar does not teach grinding to expose the holes. 
However, Lu teaches art analogous to the field of methods for making wafer structures, including for MEMS structures (see Lu: Abstract; [0019]). Lu teaches that grinding and polishing can be used in addition to etching to reduce the thickness of layers and to remove extra material to about 50 microns or thinner (see Lu: [0054]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of exposing the holes of modified Walavalkar to comprise grinding as described in Lu, because Lu teaches that grinding and polishing can be used in addition to etching to reduce the thickness of layers and to remove extra material (see Lu: [0054]).

Regarding Claim 9, modified Walavalkar teaches all the limitations as applied to Claim 8 and further teaches etching a first and a second filters into the carrier wafer layer (see Walavalkar: “Once the etch reached the silicon dioxide layer on the front-side of the wafer the XeF2 etched out the core of the oxidized nanopillars leaving a nanopore”, [0126]). 

Regarding Claim 10, modified Walavalkar teaches all the limitations as applied to Claim 8 and wherein grinding the carrier wafer layer comprises grinding the carrier wafer layer to a thickness of 50 µm to 150 µm (see modification of Claim 8, modification of the method of exposing the holes of modified Walavalkar to comprise grinding as described in Lu, because Lu teaches that grinding and polishing can be used in addition to etching to reduce the thickness of layers and to remove extra material (see Lu: [0054]).

Regarding Claim 12, Walvalkar teaches all the limitations as applied to Claim 8 and further teaches forming a cross-flow microfluidic channel between two of the formed filters in the carrier wager layer (see Walavalkar: “channel 1155 may be used to add or remove material from a space (or the flow path) between two or more filtration regions. For example, particles can be removed that have passed through the filtration region prior to the channel”, [0069]; [0064]-[0072]; Fig 11; the examiner notes that the channel of Walavalkar is a crossflow channel between two filters and would have necessarily needed to be formed to be present in the device).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361, previously of record) in view of Lu et al (US 2007/0207592, previously of record) and in further view of Chiu et al (WO 2015/002975, previously of record). 

Regarding Claim 11, modified Walavalkar teaches all the limitations as applied to Claim 8. Modified Walavalkar teaches using a second carrier fluid inserted by way of a needle in between the first and second filters to direct the flow in the direction of the second filter (see Walavalkar: [0119]-[0120]).

However, Chiu teaches art analogous to the field of making microfluidic devices, particularly methods and apparatuses for processing and analyzing particles in a sample (see Chiu: Abstract). Chiu teaches that continuous flow in a channel can be delivered by electrical or magnetic principles, such as by electrokinetic pumps (i.e. pump electrodes) (see Chiu: [0147]). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have formed the electrode pumps in any location within the channel where flow control would be necessary, including in any location within the channel and further including being placed in between two filters. The examiner further notes that such a structure would need to be formed into the device for use.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluid addition system of modified Walavalkar (the needle) to be an electrokinetic pump (i.e. a pump electrode) as taught by Chiu, which would require the electrokinetic pump to be formed prior to use, further forming the electrode pumps in any location within the channel where flow control would be necessary, including in any location within the channel and further including being placed in between two filters, because Chiu teaches that flow can be delivered by electrical or magnetic principles, such as by electrokinetic pumps (i.e. pump electrodes) (see Chiu: [0147]).


Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361, previously of record) and in further view of Chiu et al (WO 2015/002975, previously of record)


a plurality of filters formed vertically through a silicon layer of the device (see Walavalkar: “nanopores of a desired size can be formed in silicon dioxide membranes”, Abstract; “first filtration region 1110, and a second filtration region 1120. The device 1100 may comprise additional filtration regions. The illustrated device comprises a third filtration region 1130 and a last filtration region 1140”, [0064]-[0065]; [0064]-[0072]; Fig 11); 
and a number of cross-flowing microfluidic channels placed between at least two of the filters (see Walavalkar: “channel 1155 may be used to add or remove material from a space (or the flow path) between two or more filtration regions. For example, particles can be removed that have passed through the filtration region prior to the channel… The second filtration regions may also comprise channels 1165 that may be used to add or remove material from a space (or the flow path) between two or more filtration regions”, [0069]; [0064]-[0072]; Fig 11); 
and a top layer bonded to the die opposite the substrate, wherein the top layer and the substrate each comprise a wall to retain a fluid within the MEMS device (see Walavalkar: “separation layer 1150 may serve not only to physically separate the filtration regions, but also to contain and direct the sample to the second filter 1120 by creating a flow path”, [0067]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows; Walavalkar teaches that the layer may be used to contain the fluid, may be penetrable by a needle or may have additional features to allow for insertion and removal of fluid); 
wherein the plurality of filters each comprise a number of holes defined through their respective layer (see Walavalkar: “nanopores of a desired size can be 
Walavalkar does not teach “a number of pumps formed on the silicon layer of the device within the microfluidic channels”.
However, Chiu teaches art analogous to the field of making microfluidic devices, particularly methods and apparatuses for processing and analyzing particles in a sample (see Chiu: Abstract). Chiu teaches that flow can be delivered by electrical or magnetic principles, such as by electrokinetic pumps (i.e. pump electrodes) (see Chiu: [0147]). The examiner notes that such a structure would need to be formed into the device for use. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluid movement system of modified Walavalkar (the needle) to comprise electrokinetic pumps (i.e. a pump electrodes) as taught by Chiu, which would inherently require the electrokinetic pumps to be formed prior within the fluidic device to be used to move fluid, because Chiu teaches this structure can be used to deliver fluid by electrical or magnetic principles (see Chiu: [0147]).

	Regarding Claim 20, modified Walavalkar teaches all the limitations as applied to Claim 13. Modified Walavalkar teaches the horizontal filter, the stand-off features and the electrode pumps in the channel (see modification of Claim 13). 
	Modified Walavalkar does not explicitly teach an arrangement for the features where the horizontal features are upstream of the pumps and the stand-off features are downstream of the pumps.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified the arrangement of the features of the structure in 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the arrangement of the horizontal filter, the stand-off features and the electrode pumps in the channel of modified Walvalkar to be arranged as desired, including arranging the features such that the horizontal features are upstream of the pumps and the stand-off features are downstream of the pumps, as this is a design choice. 


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361, previously of record) in view of Miki et al (US 2015/0041316, previously of record).

Regarding Claim 14, Walavalkar teaches all the limitations as applied to Claim 13. 
Walavalkar does not teach wherein the number of holes of the plurality of filters comprise a filter hole standoff layer to enable first sized particles to flow through the filter while preventing second sized particles from obstructing the flow of the smaller particles through the filter..
However, Miki teaches the analogous art of fluidic microelectromechanical systems with filters (see Miki: Abstract). Miki teaches that multistepped filter structures comprised of pillar arrays (i.e. standoff layer) can be provided upstream of filters to prevent that the filter array is clogged by large particles (see Miki: [0061]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Walavalkar to further include a multistepped filter structures comprised 

Regarding Claim 15, Walavalkar teaches all the limitations as applied to Claim 14 and further teaches wherein each of the plurality of filters sequentially filter out of an analyte relatively smaller components of the analyte as the analyte passes through the plurality of filters (see Walavalkar: “each of the filtration regions may comprise different size nanopores such that as a sample moves along the flow path 1101 through the series of filtration regions, particles of different sizes may be separated and collected”, [0066]; [0064]-[0072]; Fig 11).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361, previously of record) in view of Kartalov et al (US 2013/0267005).

Regarding Claim 16, Walavalkar teaches all the limitations as applied to Claim 1.
Walavalkar does not teach further comprising a second filter defined in an intermediate top layer above the die, the second filter being stacked above a filter in the die. 
However, Kartalov teaches the analogous art of a microfluidic fluid separator (see Kartalov: Abstract). Kartalov further teaches an arrangement for the filters, where the filters are vertically stacked perforated surfaces wherein flow channels are formed above and below any perforated surface, thereby creating different filtering stages (see Kartalov: [0032]; Fig 1). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the filtering stage of Walavalkar to comprise multiple vertically stacked perforated surfaces wherein flow channels are formed above and below any perforated surface as taught .


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361, previously of record) in view of Lu et al (US 2007/0207592, previously of record) and in further view of Jackson et al (US 2012/0225559). 

Regarding Claim 19, modified Walavalkar teaches all the limitations as applied to Claim 8.
Modified Walavalkar does not teach further comprising filling etched holes with a protective material.
However, Jackson teaches the analogous art of a process of forming MEMS devices with cavities (i.e. holes) (see Jackson: Abstract). Jackson teaches that exposed surfaces of etched surfaces can be covered by a protective material to protect surfaces during subsequent etching steps (see Jackson: [0010]; [0018]; [0034]; [0035]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of forming the etched holes of modified Walavalkar to include a step of providing a protective material to a previously etched surface as taught by Jackson, because Jackson teaches that exposed surfaces of etched surfaces can be covered by a protective material to protect surfaces during subsequent etching steps (see Jackson: [0010]; [0018]; [0034]; [0035]).


Response to Arguments

Applicant argues, on Page(s) 11-12 of their Remarks, that Walvalkar does not teach a sealed environment for the channels. 
The examiner respectfully disagrees. 
Regarding the structure of Walavalkar, the examiner notes that Walavalkar teaches that the layer may be used to contain the fluid (i.e. sealed off), may be penetrable by a needle (i.e. sealed off and penetrable) or may have additional features to allow for insertion and removal of fluid (i.e. open to other channels) (see Walavalkar: “separation layer 1150 may serve not only to physically separate the filtration regions, but also to contain and direct the sample to the second filter 1120 by creating a flow path”, [0067]; [0064]-[0072]). Three distinct embodiments are contemplated by Walavalkar, although Fig 11 of the same reference only represents the open configuration. As Walavalkar describes a closed environment as one of the embodiments, the rejection is maintained (see above).

Applicant argues, on Page(s) 17-18 of their Remarks, that Walvalkar does not teach a patterning of the structure and merely teaches etching. 
The examiner respectfully disagrees. 
Regarding the teachings of Walavalkar, the examiner notes that the etching process is a process of creating a pattern on a substrate and, based on a broadest reasonable interpretation of the claim language, meets the claim limitation. Further, the examiner notes that Walavalkar does indeed use the term ‘patterning’ to describe the formation of multiple structures within their device, where the structures include the nanopillars and the chambers that are connected to patterned to form nanopores having a desired size”, [0074]; “a hole can be patterned into the oxide layer using lithographic techniques. The hole may be patterned directly below a nanopillar. In some embodiments, the hole is square”, [0097]). As Walavalkar describes etching (i.e. a method for making a pattern on a substrate), and explicitly uses the term patterning in the disclosure, the rejection is maintained (see above).

Applicant argues, on Page(s) 18-19 of their Remarks, that the examiner has overgeneralized the claim language for Claim 11, where the reference and rejection used do not address the claim language. 
The examiner respectfully disagrees. 
Regarding the rejection, the examiner notes that the Chiu reference, which is brought in to address the use of electrodes as pumps, describes flow control in a channel using said pump electrodes (see Chiu: [0145]-[0149]). As Chiu describes a general use within a channel, one of skill in the art would understand that such a structure could be placed anywhere in a channel where flow control would be necessary, including between two filters. As the teachings of the Chiu reference suggest the use of the structure in a channel, the art is deemed to address the claim limitations. To clarify the rejection, the examiner has added language to the original rejection to reflect the above information, and has done so without changing the crux of said rejection. 


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/J.C.L./Examiner, Art Unit 1797                                                               

	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798